Exhibit 10.8
DIRECTOR
Restricted Stock Award
Granted by
OMNIAMERICAN BANCORP, INC.
under the
OMNIAMERICAN BANCORP, INC.
2011 EQUITY INCENTIVE PLAN
This restricted stock agreement (“Restricted Stock Award” or “Agreement”) is and
will be subject in every respect to the provisions of the 2011 Equity Incentive
Plan (the “Plan”) of OmniAmerican Bancorp, Inc. (the “Company”) which are
incorporated herein by reference and made a part hereof, subject to the
provisions of this Agreement. A copy of the Plan has been provided to each
person granted a Restricted Stock Award pursuant to the Plan. The holder of this
Restricted Stock Award (the “Participant”) hereby accepts this Restricted Stock
Award, subject to all the terms and provisions of the Plan and this Agreement,
and agrees that all decisions under and interpretations of the Plan and this
Agreement by the Committee appointed to administer the Plan (“Committee”) or the
Board will be final, binding and conclusive upon the Participant and the
Participant’s heirs, legal representatives, successors and permitted assigns.
Capitalized terms used herein but not defined will have the same meaning as in
the Plan.

1.  
Name of Participant:__________________________________
  2.  
Date of Grant: June 13, 2011

3.  
Total number of shares of Company common stock, $0.01 par value per share,
covered by the Restricted Stock Award:

                     (subject to adjustment pursuant to Section 9 hereof).

4.  
Vesting Schedule. Except as otherwise provided in this Agreement, this
Restricted Stock Award first becomes earned in accordance with the vesting
schedule specified herein.
     
The Restricted Stock Awards granted under the Plan shall vest in three (3) equal
annual installments, with the first installment becoming exercisable on the
first anniversary of the date of grant, or June 13, 2012 and succeeding
installments on each anniversary thereafter, through June 13, 2014. To the
extent the shares of Restricted Stock awarded to me are not equally divisible by
“3,” any excess shares of Restricted Stock shall vest on June 13, 2014.
     
Vesting will automatically accelerate pursuant to Section 2.5 of the Plan (in
the event of death, Disability or Termination of Service following a Change in
Control).

 

 



--------------------------------------------------------------------------------



 



5.  
Grant of Restricted Stock Award.
     
The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be either registered in the name of the Participant and held
by the Company, together with a stock power executed by the Participant in favor
of the Company, pending the vesting or forfeiture of the Restricted Stock, or
registered in the name of, and delivered to, the Participant. Notwithstanding
the foregoing, the Company may in its sole discretion, issue Restricted Stock in
any other format (e.g., electronically) in order to facilitate the paperless
transfer of such Awards.
     
If certificated, the certificates evidencing the Restricted Stock Award will
bear a legend restricting the transferability of the Restricted Stock. The
Restricted Stock awarded to the Participant will not be sold, encumbered
hypothecated or otherwise transferred except in accordance with the terms of the
Plan and this Agreement.

6.  
Terms and Conditions.
     
The Participant will have the right to vote the shares of Restricted Stock
awarded hereunder.
     
Any dividends or distributions declared and paid with respect to shares of Stock
subject to the Restricted Stock Award, other than a stock dividend consisting of
shares of Stock, will be immediately distributed to the Participant.
  7.  
Delivery of Shares.
     
Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.
  8.  
Change in Control.

  8.1  
In the event of the Participant’s Termination of Service following a Change in
Control, all Restricted Stock Awards held by the Participant will become fully
exercisable.

  8.2  
A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.

9.  
Adjustment Provisions.

   
This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.4 of the Plan.

 

2



--------------------------------------------------------------------------------



 



10.  
Effect of Termination of Service on Restricted Stock Award.

  10.1  
This Restricted Stock Award will vest as follows:

  (i)  
Death. In the event of the Participant’s Termination of Service by reason of the
Participant’s death, all Restricted Stock will vest as to all shares subject to
an outstanding Award, whether or not immediately vested, at the date of
Termination of Service.
    (ii)  
Disability. In the event of the Participant’s Termination of Service by reason
of Disability, all Restricted Stock will vest as to all shares subject to an
outstanding Award, whether or not immediately vested, at the date of Termination
of Service.
    (iii)  
Termination for Cause. If the Participant’s Service has been terminated for
Cause, all Restricted Stock granted to a Participant that has not vested will
expire and be forfeited.
    (iv)  
Other Termination. Subject to the provisions of Section 2.5(b) of the Plan, if a
Participant terminates Service for any reason other than due to death,
Disability or Termination of Service following a Change in Control or for Cause,
all shares of Restricted Stock awarded to the Participant which have not vested
as of the date of Termination of Service will expire and be forfeited.

11.  
Miscellaneous.

  11.1  
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.
    11.2  
Restricted Stock Awards are not transferable prior to the time such Awards vest
in the Participant.
    11.3  
This Restricted Stock Award will be governed by and construed in accordance with
the laws of the State of Texas.
    11.4  
This Restricted Stock Award is subject to all laws, regulations and orders of
any governmental authority which may be applicable thereto and, notwithstanding
any of the provisions hereof, the Company will not be obligated to issue any
shares of stock hereunder if the issuance of such shares would constitute a
violation of any such law, regulation or order or any provision thereof.
    11.5  
Provided there are no adverse accounting consequences to the Company (a
requirement to have liability classification of an award under Financial
Accounting Standards Board Accounting Standards Codification (ASC) Topic 718
(formerly, FAS 123R) is an adverse consequence), a Participant who is not
required to have taxes withheld shall have the right to direct the Company to
satisfy the minimum required federal, state and local tax withholding (as if the
Award were subject to tax withholding) by withholding a number of shares (based
on the Fair Market Value on the vesting date) otherwise vesting that would
satisfy the minimum amount of required tax withholding.

 

3



--------------------------------------------------------------------------------



 



  11.6  
The Committee will have the authority and discretion to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make all other determinations that may be necessary or advisable for the
administration of the Plan. Any interpretation of the Plan by the Committee and
any decision made by it under the Plan is final and binding on all persons.

[Remainder of Page Intentionally Blank]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.

            OMNIAMERICAN BANCORP, INC.
      By:           Its:     

PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions hereof, including the terms and provisions of the
2011 Equity Incentive Plan. The undersigned hereby acknowledges receipt of a
copy of the Company’s 2011 Equity Incentive Plan.
PARTICIPANT
_________________________________

 

5



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGMENT OF RECEIPT OF EARNED SHARES
I hereby acknowledge the delivery to me by OmniAmerican Bancorp, Inc. (the
“Company”) or its affiliate on _____, of stock certificates for _____ shares of
common stock of the Company earned by me pursuant to the terms and conditions of
the Restricted Stock Agreement and the OmniAmerican Bancorp, Inc. 2011 Equity
Incentive Plan, which shares were transferred to me on the Company’s stock
record books on _____.
Date:______________________                    
                 __________________________________
  Participant’s signature

 

6